Citation Nr: 1131544	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-36 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March 1956 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a perforated left eardrum, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing outpatient treatment in August 2009 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has contended that his service-connected bilateral hearing loss is more disabling than currently evaluated.  The Board notes initially that a review of the claims file suggests that there are outstanding VA outpatient treatment records which have not yet been associated with the claims file.  The Veteran was seen on VA outpatient treatment on September 1, 2009, and on October 5, 2009, for treatment of his service-connected bilateral hearing loss.  Although puretone audiometric testing was conducted by VA audiologists at both of these outpatient treatment visits in September and October 2009, no results were included in the Veteran's VA outpatient treatment records.   The VA audiologists instead provided an interpretation of the puretone audiometric testing results obtained at these VA outpatient treatment visits.  The Board also notes that, in July 2010, the RO requested that the VA Medical Center (VAMC) in St. Louis, Missouri, provide a copy of the Veteran's audiometric testing results from his VA outpatient treatment visit on September 1, 2009.  This VAMC responded by providing the RO with another copy of the Veteran's September 1, 2009, VA outpatient treatment record which did not include the audiometric testing results.  

The Veteran's service-connected bilateral hearing loss currently is evaluated as zero percent disabling under 38 C.F.R. § 4.85, DC 6100.  See 38 C.F.R. § 4.85, DC 6100 (2010).  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Court also has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is not clear from a review of the Veteran's claims file why the puretone audiometric testing results obtained on VA outpatient treatment visits on September 1, 2009 and on October 5, 2009, were not included in the Veteran's VA outpatient treatment records.  Given the foregoing, and especially in light of the importance of puretone audiometric testing results in determining the appropriate disability rating for service-connected bilateral hearing loss (as outlined above), the Board finds that, on remand, the RO/AMC should attempt to obtain the Veteran's puretone audiometric testing results obtained on VA outpatient treatment visits on September 1, 2009, and on October 5, 2009.  

The Veteran's testified that his hear has been worse since his last VA examination. the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current severity of his service-connected bilateral hearing loss, including a discussion of the functional impact of this disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for service-connected bilateral hearing loss in recent years.  Obtain all VA treatment records which have not been obtained already, to include any puretone audiometric testing results obtained on VA outpatient treatment visits on September 1, 2009, and on October 5, 2009.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The examiner must describe fully the functional impact of the Veteran's service-connected bilateral hearing loss in the examination report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

3.  Thereafter, readjudicate the Veteran's claim for a compensable disability rating for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

